Citation Nr: 1116277	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2010, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the May 2010 Board decision be vacated and remanded.  The appeal has now returned to the Board for further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the February 2011 Joint Motion for Remand, the Board finds that the Veteran should be afforded a VA examination to determine whether his service-connected disabilities render him unemployable.  The duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran has not been provided a VA examination or VA medical opinion specifically addressing the effect of his service-connected disabilities on his ability to work, and the record contains a March 2006 statement from a private physician indicating that the Veteran is unemployable.  In light of this evidence, the Board finds that a VA examination and medical opinion are necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain whether he is currently unemployable due solely to service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examination report should reflect that the claims folder was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for degenerative joint disease and limited flexion of the left knee (status post arthroscopy) and chondromalacia patella of the right knee.  Until October 2003, he worked as a shipping technician at Georgetown Steel Company.  The Veteran completed four years of high school.  

2.  Readjudicate the claim for TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, before the case is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



